  Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 1 of 13                       PageID #: 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE
U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO:
Master Participation Trust


                    Plaintiff                      COMPLAINT


                        vs.                        RE:
                                                   18 Mayberry Road, Gray, ME 04039


Marchian C. Crane a/k/a Marchian C.                Mortgage:
Crane Jr.                                          November 9, 2007
                                                   Book 25623, Page 105
                   Defendant

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains

against the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., as follows:

                                JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

       Trust, N.A., as Trustee for LSF9 Master Participation Trust, in which the Defendant,

       Marchian C. Crane a/k/a Marchian C. Crane Jr., is the obligor and the total amount owed
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 2 of 13                        PageID #: 2



    under the terms of the Note is Three Hundred Forty-Seven Thousand Eight Hundred

    Eighty-One and 72/100 ($347,881.72) Dollars, plus attorney fees and costs associated with

    the instant action; thus, the amount in controversy exceeds the jurisdictional threshold of

    seventy-five thousand ($75,000.00) dollars.

 3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
    portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

    property is located in Maine.

                                          PARTIES

 4. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust is a national

    association with a principal place of business located at 425 Walnut Street, Cincinnati, OH

    45205.

 5. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is a resident of Gray,
    County of Cumberland and State of Maine.

                                            FACTS

 6. On November 10, 2007, by virtue of a Quitclaim Deed from Marcy Kamin-Crane, which is

    recorded in the Cumberland County Registry of Deeds in Book 25623, Page 104, the

    property situated at 18 Mayberry Road, County of Cumberland, and State of Maine, was

    conveyed to the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., being more

    particularly described by the attached legal description. See Exhibit A (a true and correct

    copy of the legal description is attached hereto and incorporated herein).

 7. On November 9, 2007, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr.,

    executed and delivered to Taylor, Bean & Whitaker Mortgage Corp. a certain Note in the

    amount of $249,000.00. See Exhibit B (a true and correct copy of the Note is attached

    hereto and incorporated herein).
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 3 of 13                   PageID #: 3



 8. To secure said Note, on November 9, 2007, the Defendant executed a Mortgage Deed in

    favor of Mortgage Electronic Registration Systems, Inc. as nominee for Taylor, Bean &

    Whitaker Mortgage Corp., securing the property located at 18 Mayberry Road, Gray, ME

    04039 which Mortgage Deed is recorded in the Cumberland County Registry of Deeds in

    Book 25623, Page 105. See Exhibit C (a true and correct copy of the Mortgage is attached

    hereto and incorporated herein).

 9. The Mortgage was then assigned to Ocwen Loan Servicing, LLC by virtue of an Assignment

    of Mortgage dated October 10, 2012 and recorded in the Cumberland County Registry of

    Deeds in Book 30167, Page 221. See Exhibit D (a true and correct copy of the Assignment

    of Mortgage is attached hereto and incorporated herein).

 10. The Mortgage was then assigned to Nationstar Mortgage LLC by virtue of an Assignment

    of Mortgage dated May 30, 2013 and recorded in the Cumberland County Registry of

    Deeds in Book 30734, Page 336. See Exhibit E (a true and correct copy of the Assignment

    of Mortgage is attached hereto and incorporated herein).

 11. The Mortgage was assigned to Ocwen Loan Servicing, LLC by virtue of a Ratification of

    Assignment dated July 17, 2015 and recorded in the Cumberland County Registry of Deeds

    in Book 32462, Page 308. See Exhibit F (a true and correct copy of the Ratification of

    Assignment is attached hereto and incorporated herein).

 12. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

    Participation Trust by virtue of an Assignment of Mortgage dated July 21, 2016 and

    recorded in the Cumberland County Registry of Deeds in Book 33340, Page 54. See

    Exhibit G (a true and correct copy of the Assignment of Mortgage is attached hereto and

    incorporated herein).
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 4 of 13                       PageID #: 4



 13. The Mortgage was assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

    Participation Trust by virtue of a Quitclaim Assignment dated October 2, 2018 and recorded

    in the Cumberland County Registry of Deeds in Book 35188, Page 328. See Exhibit H (a

    true and correct copy of the Quitclaim Assignment is attached hereto and incorporated

    herein).

 14. On August 11, 2010, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr.,

    executed a Home Affordable Modification Agreement which increased the principal amount

    of the Note to $248,575.12 (herein after referred to as the “Loan Modification”). See

    Exhibit I (a true and correct copy of the Loan Modification is attached hereto and

    incorporated herein)

 15. On January 29, 2019, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., was

    sent a Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing

    (herein after referred to as the “Demand Letter”). See Exhibit J (a true and correct copy of

    the Demand Letter is attached hereto and incorporated herein).

 16. The Demand Letter informed the Defendant, Marchian C. Crane a/k/a Marchian C. Crane

    Jr., of the payment due date, the total amount necessary to cure the default, and the deadline

    by which the default must be cured, which was thirty-five (35) days from receipt of the

    Demand Letter. See Exhibit J.

 17. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., failed to cure the default

    prior to the expiration of the Demand Letter.

 18. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    present holder of the Note pursuant to endorsement by the previous holder (if applicable),

    payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

    1201, et seq., 10 M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 5 of 13                        PageID #: 5



 19. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

     lawful holder and owner of the Note and Mortgage.

 20. The total debt owed under the Note and Mortgage as of March 29, 2019 is Three Hundred

     Forty-Seven Thousand Eight Hundred Eighty-One and 72/100 ($347,881.72) Dollars, which

     includes:

                     Description                                 Amount
     Principal Balance                                                       $239,191.01
     Interest                                                                  $65,821.02
     Escrow/Impound Required                                                   $38,413.02
     Late Fees                                                                  $2,832.70
     Total Advances                                                             $1,139.50
     Deferred Amounts                                                             $484.47
     Grand Total                                                             $347,881.72


 21. Upon information and belief, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane
     Jr., is presently in possession of the subject property originally secured by the Mortgage.

                              COUNT I – FORECLOSURE

 22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

     and re-alleges paragraphs 1 through 21 as if fully set forth herein.

 23. This is an action for foreclosure respecting a real estate related Mortgage and title located at

     18 Mayberry Road, Gray, County of Cumberland, and State of Maine. See Exhibit A.

 24. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

     holder of the Note referenced in Paragraph 7 pursuant to endorsement by the previous

     holder (if applicable) and physical possession of the aforesaid Note in conformity with Title

     11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 6 of 13                       PageID #: 6



    128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

    Participation Trust, has the right to foreclosure upon the subject property.

 25. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    current owner and investor of the aforesaid Mortgage and Note.

 26. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is presently in default on

    said Mortgage and Note, having failed to make the monthly payment due December 1, 2011,

    and all subsequent payments, and, therefore, has breached the condition of the aforesaid

    Mortgage and Note.

 27. The total debt owed under the Note and Mortgage as of March 29, 2019 is Three Hundred

    Forty-Seven Thousand Eight Hundred Eighty-One and 72/100 ($347,881.72) Dollars, which

    includes:

                    Description                                 Amount
     Principal Balance                                                      $239,191.01
     Interest                                                                $65,821.02
     Escrow/Impound Required                                                 $38,413.02
     Late Fees                                                                $2,832.70
     Total Advances                                                           $1,139.50
     Deferred Amounts                                                           $484.47
     Grand Total                                                            $347,881.72


 28. The record established through the Cumberland County Registry of Deeds indicates that

    there are no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

 29. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

    foreclosure on said real estate.
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 7 of 13                       PageID #: 7



 30. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Marchian C. Crane

    a/k/a Marchian C. Crane Jr., on January 29, 2019, evidenced by the Certificate of Mailing..

    See Exhibit J.

 31. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is not in the Military as
    evidenced by the attached Exhibit K.

                          COUNT II – BREACH OF NOTE

 32. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 31 as if fully set forth herein.

 33. On November 9, 2007, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr.,

    executed and delivered to Taylor, Bean & Whitaker Mortgage Corp. a certain Note in the

    amount of $249,000.00. See Exhibit B.

 34. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is in default for failure to

    properly tender the December 1, 2011 payment and all subsequent payments. See Exhibit J.

 35. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    proper holder of the Note and is entitled to enforce the terms and conditions of the Note

    due to its breach by the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr.

 36. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., having failed to comply

    with the terms of the Note and Mortgage, is in breach of both the Note and the Mortgage.

 37. The Defendant Marchian C. Crane a/k/a Marchian C. Crane Jr.'s breach is knowing, willful,

    and continuing.

 38. The Defendant Marchian C. Crane a/k/a Marchian C. Crane Jr.'s breach has caused Plaintiff

    U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust to suffer actual

    damages, including, but not limited to money lent, interest, expectancy damages, as well as

    attorney's fees and costs.
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 8 of 13                       PageID #: 8



 39. The total debt owed under the Note and Mortgage as of March 29, 2019, if no payments are

    made, is Three Hundred Forty-Seven Thousand Eight Hundred Eighty-One and 72/100

    ($347,881.72) Dollars, which includes:

                    Description                                 Amount
     Principal Balance                                                     $239,191.01
     Interest                                                               $65,821.02
     Escrow/Impound Required                                                $38,413.02
     Late Fees                                                                $2,832.70
     Total Advances                                                           $1,139.50
     Deferred Amounts                                                            $484.47
     Grand Total                                                           $347,881.72


 40. Injustice can only be avoided by awarding damages for the total amount owed under the
    Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

 41. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 40 as if fully set forth herein.

 42. By executing, under seal, and delivering the Note, the Defendant, Marchian C. Crane a/k/a

    Marchian C. Crane Jr., entered into a written contract with Taylor, Bean & Whitaker

    Mortgage Corp. who agreed to loan the amount of $249,000.00 to the Defendant. See

    Exhibit B.

 43. As part of this contract and transaction, the Defendant, Marchian C. Crane a/k/a Marchian

    C. Crane Jr., executed the Mortgage to secure the Note and the subject property. See Exhibit

    C.
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 9 of 13                       PageID #: 9



 44. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    proper holder of the Note and successor-in-interest to Taylor, Bean & Whitaker Mortgage

    Corp., and has performed its obligations under the Note and Mortgage.

 45. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., breached the terms of the

    Note and Mortgage by failing to properly tender the December 1, 2011 payment and all

    subsequent payments. See Exhibit J.

 46. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    proper holder of the Note, and is entitled to enforce the terms and conditions of the Note

    due to its breach by the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr.

 47. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., having failed to comply

    with the terms of the Note and Mortgage, is in breach of contract.

 48. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is indebted to U.S. Bank

    Trust, N.A., as Trustee for LSF9 Master Participation Trust in the sum of Three Hundred

    Forty-Seven Thousand Eight Hundred Eighty-One and 72/100 ($347,881.72) Dollars, for

    money lent by the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

    Trust, to the Defendant.

 49. Defendant Marchian C. Crane a/k/a Marchian C. Crane Jr.'s breach is knowing, willful, and

    continuing.

 50. Defendant Marchian C. Crane a/k/a Marchian C. Crane Jr.'s breach has caused Plaintiff, U.S.

    Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, to suffer actual damages,

    including, but not limited to money lent, interest, expectancy damages, as well as attorney's

    fees and costs.
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 10 of 13                      PageID #: 10



  51. The total debt owed under the Note and Mortgage as of March 29, 2019, if no payments are

     made, is Three Hundred Forty-Seven Thousand Eight Hundred Eighty-One and 72/100

     ($347,881.72) Dollars, which includes:

                     Description                                 Amount
      Principal Balance                                                     $239,191.01
      Interest                                                               $65,821.02
      Escrow/Impound Required                                                $38,413.02
      Late Fees                                                                $2,832.70
      Total Advances                                                           $1,139.50
      Deferred Amounts                                                          $484.47
      Grand Total                                                           $347,881.72


  52. Injustice can only be avoided by awarding damages for the total amount owed under the
     Note and Mortgage, and for money had and received, including interest, plus costs and

     expenses, including attorney fees.

                          COUNT IV – QUANTUM MERUIT

  53. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

     and re-alleges paragraphs 1 through 52 as if fully set forth herein.

  54. Taylor, Bean & Whitaker Mortgage Corp., predecessor-in-interest to U.S. Bank Trust, N.A.,

     as Trustee for LSF9 Master Participation Trust, loaned Defendant, Marchian C. Crane a/k/a

     Marchian C. Crane Jr., $249,000.00. See Exhibit B.

  55. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is in default for failure to

     properly tender the December 1, 2011 payment and all subsequent payments. See Exhibit J.

  56. As a result of the Defendant's failure to perform under the terms of their obligation, the

     Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., should be required to
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 11 of 13                        PageID #: 11



       compensate the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

       Trust.

   57. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
       is entitled to relief under the doctrine of quantum meruit.

                                COUNT V –UNJUST ENRICHMENT

   58. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

       and re-alleges paragraphs 1 through 57 as if fully set forth herein.

   59. Taylor, Bean & Whitaker Mortgage Corp., predecessor-in-interest to U.S. Bank Trust, N.A.,

       as Trustee for LSF9 Master Participation Trust, loaned the Defendant, Marchian C. Crane

       a/k/a Marchian C. Crane Jr., $249,000.00. See Exhibit B.

   60. The Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., has failed to repay the loan

       obligation.

   61. As a result, the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., has been

       unjustly enriched to the detriment of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

       LSF9 Master Participation Trust as successor-in-interest to Taylor, Bean & Whitaker

       Mortgage Corp. by having received the aforesaid benefits and money and not repaying said

       benefits and money.

   62. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,
       is entitled to relief.

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 12 of 13                       PageID #: 12



  b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

     Participation Trust, upon the expiration of the period of redemption;

  c) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is in breach of the

     Note by failing to make payment due as of December 1, 2011, and all subsequent payments;

  d) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is in breach of the

     Mortgage by failing to make payment due as of December 1, 2011, and all subsequent

     payments;

  e) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., entered into a

     contract for a sum certain in exchange for a security interest in the subject property;

  f) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is in breach of

     contract by failing to comply with the terms and conditions of the Note and Mortgage by

     failing to make the payment due December 1, 2011 and all subsequent payments;

  g) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

     is entitled to enforce the terms and conditions of the Note and Mortgage;

  h) Find that by virtue of the money retained by the Defendant, Marchian C. Crane a/k/a

     Marchian C. Crane Jr. has been unjustly enriched at the Plaintiff ’s expense;

  i) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

     LSF9 Master Participation Trust, to restitution;

  j) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is liable to the

     Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, for money

     had and received;

  k) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., is liable to the

     Plaintiff for quantum meruit;
Case 2:19-cv-00125-JDL Document 1 Filed 03/25/19 Page 13 of 13                       PageID #: 13



   l) Find that the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., has appreciated

      and retained the benefit of the Mortgage and the subject property;

   m) Find that it would be inequitable for the Defendant, Marchian C. Crane a/k/a Marchian C.

      Crane Jr., to continue to appreciate and retain the benefit of the Mortgage, Note and subject

      property without recompensing the appropriate value;

   n) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

      is entitled to restitution for this benefit from the Defendant, Marchian C. Crane a/k/a

      Marchian C. Crane Jr.;

   o) Determine the amount due on said Mortgage and Note, including principal, interest,

      reasonable attorney’s fees and court costs;

   p) Additionally, issue a money judgment against the Defendant, Marchian C. Crane a/k/a

      Marchian C. Crane Jr., and in favor of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

      LSF9 Master Participation Trust, in the amount of Three Hundred Forty-Seven Thousand

      Eight Hundred Eighty-One and 72/100 ($347,881.72) Dollars, the total debt owed under the

      Note plus interest and costs including attorney’s fees and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                      Respectfully Submitted,
                                                      U.S. Bank Trust, N.A., as Trustee for LSF9
                                                      Master Participation Trust,
                                                      By its attorneys,

Dated: March 25, 2019
                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
